                                            Case 4:18-cv-00313-YGR Document 25 Filed 01/22/19 Page 1 of 3


                                    KAZEROUNI LAW GROUP, APC
                               1
                                    Abbas Kazerounian, Esq. (249203)
                               2    ak@kazlg.com
                                    Matthew M. Loker, Esq. (279939)
                               3
                                    ml@kazlg.com
                               4    Elizabeth A. Wagner, Esq. (317098)
                                    elizabeth@kazlg.com
                               5
                                    245 Fischer Avenue, Unit D1
                               6    Costa Mesa, CA 92626
                                    Telephone: (800) 400-6808
                               7
                                    Facsimile: (800) 520-5523
                               8
                                    HYDE & SWIGART
                               9
                                    Joshua B. Swigart, Esq. (225557)
                               10   josh@westcoastlitigation.com
                               11
                                    2221 Camino Del Rio South, Suite 101
                                    San Diego, CA 92108
                               12   Telephone: (619) 233-7770
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Facsimile: (619) 297-1022
    COSTA MESA, CA 92626




                               13
                               14   Attorneys for Plaintiff,
                               15   Anthony Current

                               16                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                               17
                               18                                              Case No.: 4:18-cv-00313-YGR
                                    ANTHONY CURRENT,
                               19
                                                  Plaintiff,                   STIPULATION OF DISMISSAL OF
                               20                                              THE ACTION WITH PREJUDICE
                                       v.
                                                                               PURSUANT TO FED. R. CIV. P.
                               21
                                                                               41(A)(1)(A)(II)
                               22   WELLS FARGO BANK, N.A.,
                                                                               HON. YVONNE G. ROGERS
                               23                 Defendants.
                               24
                               25
                               26

                               27
                               28
                                    CASE NO.: 18-CV-00313-YGR                            Current v. Wells Fargo Bank, N.A.
                                    STIPULATION OF DISMISSAL OF THE ACTION WITH PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                                      41(A)(1)(A)(II)
                                          Case 4:18-cv-00313-YGR Document 25 Filed 01/22/19 Page 2 of 3


                                          Plaintiff ANTHONY CURRENT (“Plaintiff”) and Defendant WELLS
                               1
                                    FARGO BANK, N.A. (“Defendant”), by and through their undersigned counsel,
                               2
                                    respectfully submit this Stipulation of Voluntary Dismissal with prejudice pursuant
                               3
                                    to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
                               4
                                          Plaintiff and Defendant hereby jointly stipulate to dismiss Plaintiff’s claims
                               5
                                    WITH PREJUDICE with each party to bear its own costs and attorneys’ fees.
                               6
                               7
                               8    Dated: January 22, 2019                             KAZEROUNI LAW GROUP, APC
                               9
                                                                                       By: __s/ Matthew M. Loker ___
                               10
                                                                                            MATTHEW M. LOKER, ESQ.
                               11                                                            ATTORNEY FOR PLAINTIFF
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                                                                                  SEVERSON & WERSON
    COSTA MESA, CA 92626




                               13
                               14
                                                                                       By: __s/ Rebecca S. Saelao ___
                               15                                                            REBECCA S. SAELAO, ESQ.
                               16
                                                                                            ATTORNEY FOR DEFENDANT

                               17                           SIGNATURE CERTIFICATION
                               18
                                           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                               19   Policies and Procedures Manual, I hereby certify that the content of this document
                               20
                                    is acceptable to defense counsel and that I have obtained defense counsel’s
                                    authorization to affix defense counsel’s electronic signatures to this document.
                               21
                               22
                                    Dated: January 22, 2019                             KAZEROUNI LAW GROUP, APC
                               23
                               24                                                      By: __s/ Matthew M. Loker ___
                               25                                                           MATTHEW M. LOKER, ESQ.
                                                                                             ATTORNEY FOR PLAINTIFF
                               26

                               27
                               28
                                       Case No.: 18-CV-00313-YGR          1 of 2       Current v. Wells Fargo Bank, N.A.
                                    STIPULATION OF DISMISSAL OF THE ACTION WITH PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                                      41(A)(1)(A)(II)
                                          Case 4:18-cv-00313-YGR Document 25 Filed 01/22/19 Page 3 of 3



                               1
                                                             CERTIFICATE OF SERVICE
                               2
                                          A copy of the foregoing Stipulation of Dismissal of the Action with
                               3
                                    Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) has been sent via e-mail and
                               4
                                    U.S. Mail this 22nd day of January 2019, through the Court’s electronic filing
                               5
                                    system. All parties may access the foregoing via the Court’s electronic filing
                               6
                                    system.
                               7
                               8
                               9
                                                                                          ___/s/ Matthew M. Loker___
                               10                                                           MATTHEW M. LOKER, ESQ
                               11
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19

                               20
                               21
                               22
                               23
                               24
                               25
                               26

                               27
                               28
                                       Case No.: 18-CV-00313-YGR          2 of 2       Current v. Wells Fargo Bank, N.A.
                                    STIPULATION OF DISMISSAL OF THE ACTION WITH PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                                      41(A)(1)(A)(II)
